Title: From Abigail Smith Adams to Ann Frances Harrod, 24 March 1805
From: Adams, Abigail Smith
To: Harrod, Ann Frances



my dear Nancy
Quincy March 24th 1805

I have had an inflamation for several days past in my Eyes, which has prevented either my reading or writing, and must plead my excuse with you, for not sooner thanking you for the pleasure afforded me by your excellent Letter, and of communicating to you mrs Smiths request in her last Letter, of being particularly remembered to you, and of saying to you that she hoped e’er long to become acquainted with you.
I see by the paper that you have had a repeated call to sympathize with the Family, which so lately follow’d the Head of it to the silent Mansions of the Tomb. the wise Man assures us, that it is be  mourning; than the House of feasting, for by it . altho personally a stranger to mr Themball his connection with the family of my much esteemed Friend Madam Sargent, the loss he sustained by the death of her to whom he was to have been united.—his consequent declineing Health, and many other circumstances, which were frequently our Subject of conversation the last winter, interested me much in his Character, and Melancholy fate.
“A lecture, silent, but of sovereign power!
And what its worth? ask death beds, they can tell.”
I hope agreable to your conjecture that he has done all in his power for Mary, whom according to your account, has been, Nurse, sister, and Friend. may she receive a higher remuniration than any pecuniary reward in his power to bestow, the consciousness of having bound up the broken heart, and poured balm into the afflicted mind, tho she could not avert the fatal shaft, which was commissoned to unite him, in happier Realms to his departed Friend—
and now my dear Nancy, having paid the debt of sorrow to departed worth it cannot be improper to consider the living, and as this is a mixed State of Joy and Greif, the transition will not be an unnatural one. if I call your attention to the Subject of the last letter, which you received from my son, and which he put into my hand for perusal, previous to his sending it—the propositions which he there made received my approbation. I have only to add that if you can wave all difficulties I shall do all in my power to render your situation agreable to you and hope that you will feel, that you have only exchanged one parents House, for an others.
That we may prove mutual comforts and blessings to each other, is the sincere and ardent wish of / your affectionate 
Abigail Adams
Louissa desires to be kindly rememberd to you, as I also do to your parents & sisters. tell your Friend Mary that I sympathize with her in her repeated afflictions.—Postscript by Thomas Boylston Adams:
PS. I have been favored with the disposal of this letter, and now forward it with great pleasure. I took the liberty to underscore the words above, you & from, lest you might expect I had taken a liberty with your last letter—And if you should it would only be true; for, after writing my answer to it, I committed it with a benediction to the flames: Mother asked to see it; “it is burnt” said I, “for fear of accidents,” and if you have a mind to burn mine by way of retaliation, I shall be much obliged to you. My Mother has said so much about poor Kimball that I will only add, that I sincerely lament his untimely end.
Adieu.

